 Case: 4:19-cv-00470-SPM Doc. #: 31 Filed: 04/21/20 Page: 1 of 5 PageID #: 253



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 SIMON GEBREGZIABHER,                             )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )          Case No. 4:19-CV-00470-SPM
                                                  )
 MARCUS BUSH, et al.,                             )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER


       This matter is before the Court on Plaintiff’s “First Amended Complaint” (Doc. 28), which

the Court construes as a motion for leave to file the First Amended Complaint. Defendants have

not responded to the motion. The parties have consented to the jurisdiction of the undersigned

United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). (Doc. 30). For the following

reasons, Plaintiff’s motion will be granted.

       I.      BACKGROUND

       On March 14, 2019, Plaintiff filed a complaint in this Court pursuant to 42 U.S.C. § 1983.

In Plaintiff’s original complaint, Plaintiff named nine defendants: Francis G. Slay (in his official

capacity as mayor and a member of the Board of Police Commissioners of the St. Louis

Metropolitan Police Department (“SLMPD”), Richard Gray (in his official capacity as a member

of the Board of Police Commissioners of the SLMPD), Thomas Irwin (in his official capacity as a

member of the Board of Police Commissioners of the SLMPD), Erwin Switzer (in his official

capacity as a member of the Board of Police Commissioners of the SLMPD), Marcus Bush

(individually and in his official capacity as an officer of the SLMPD), Detective Christopher A.

Tanner (individually and in his official capacity as a detective of the SLMPD), Lieutenant Paul

                                               −1−
 Case: 4:19-cv-00470-SPM Doc. #: 31 Filed: 04/21/20 Page: 2 of 5 PageID #: 254


Piatchek (individually and in his official capacity as a lieutenant of the SLMPD), Matthew Burle

(individually and in his official capacity as an officer of the SLMPD), and Mickey Christ

(individually and in his official capacity as an officer of the SLMPD). Plaintiff alleged that on

March 16, 2017, his car was surrounded by several unmarked police vehicles, he fled in his car

(not knowing they were police vehicles), and he then pulled over and fled on foot. Plaintiff alleged

that Defendant Piatchek, a lieutenant with the St. Louis Metropolitan Police Department

(“SLMPD”), deliberately hit him with a car, causing his shoe to fall off and causing extreme pain

and inability to move, and later kicked him on his injured foot, causing him additional pain.

Plaintiff also alleged that Defendant Tanner deployed a taser against him when he was already

handcuffed and on the ground. Plaintiff was eventually placed in the backseat of a sedan, where

he alleged that Defendant Bush, Tanner, Piatchek, Burle, or Christ pulled out a firearm and pointed

it directly at Plaintiff’s head, asking for his name and its full spelling. Plaintiff alleged that at

various times during these incidents, Defendants Burle, Bush, Christ, Tanner, and/or Piatchek had

a reasonable opportunity to intervene and failed to so.

       In the original complaint, Plaintiff alleged the following counts: (I) excessive force against

Defendant Piatchek, in his individual capacity, for striking Plaintiff with a vehicle; (II) excessive

force against Defendant Tanner, in his individual capacity, for needlessly deploying a taser against

Plaintiff; (III) excessive force against Defendant Piatchek, in his individual capacity, for kicking

Plaintiff’s foot; (IV) official capacity claims based on an unconstitutional policy, custom, or failure

to train or supervise; (V) failure to intervene claims against Defendants Burle, Bush, Tanner, and

Christ, in their individual capacities, based on their failure to intervene in an attempt to prevent

Defendant Piatchek from hitting Plaintiff with his vehicle; (VI) failure to intervene claims against

Defendants Burle, Bush, Piatchek, and Christ, in their individual capacities, based on their failure

to intervene before Defendant Tanner deployed a taser against Plaintiff; and (VII) failure to

                                                −2−
    Case: 4:19-cv-00470-SPM Doc. #: 31 Filed: 04/21/20 Page: 3 of 5 PageID #: 255


intervene claims against Defendants Burle, Bush, Tanner, and Christ, in their individual capacities,

based on their failure to intervene before Piatchek kicked and slammed Plaintiff’s injured foot.

        On September 20, 2019, Judge Henry Autrey entered an Opinion, Memorandum, and Order

dismissing, without prejudice, Plaintiff’s official capacity claims (Count IV) and Plaintiff’s claims

against Defendants Burle, Bush, Tanner, and Mickey Christ related to their failure to intervene to

stop Piatchek hitting him with the car (Count V). The Court directed the Clerk of Court to issue

process on Defendants Bush, Tanner, Piatchek, Burle, and Christ in their individual capacities with

regard to the other claims against them. (Doc. 6). On November 26, 2019, Defendants Burle, Bush,

Piatchek, and Christ filed a motion to dismiss Count VI (failure to intervene to stop Tanner’s use

of a taser) (Doc. 14), and Defendants Burle, Bush, Defendants Burle, Bush, Tanner, and Christ

filed a motion to dismiss Count VII (failure to intervene to stop Piatchek’s kicking of Plaintiff’s

foot) for failure to state a claim (Doc. 16). On December 18, 2019, Judge Autrey denied both

motions. (Doc. 21). Defendants have now filed answers to the original complaint.

        On January 29, 2020, Plaintiff filed the instant motion.1 In the proposed First Amended

Complaint, Plaintiff omits the two counts that have already been dismissed by the Court, includes

the other five counts, and adds a new count of excessive force against “John Doe #1.” In the new

count, Plaintiff alleges that Defendant Doe was the police officer sitting in the passenger seat of

the sedan in which Plaintiff was transported, and that Defendant Doe placed his service firearm to

Plaintiff’s head and threatened to shoot Plaintiff if Plaintiff did not answer Doe’s questions,

resulting in extreme psychological injury and emotional distress.


1
  Plaintiff is currently incarcerated at the Federal Medical Center in Butner, North Carolina.
Although Plaintiff’s motion was docketed February 3, 2020, motions by prison inmates are deemed
to be filed on the day that they are placed in the prison mailing system. Sorensen v. Tidwell, 114
F. App'x 266, 267 (8th Cir. 2004) (holding that prisoner met filing deadline for § 1983 claim by
depositing complaint in prison mailbox). Plaintiff’s signed statement indicates that the motion was
deposited in the prison mailbox on January 29, 2020. (Doc. 28, at 12).

                                               −3−
 Case: 4:19-cv-00470-SPM Doc. #: 31 Filed: 04/21/20 Page: 4 of 5 PageID #: 256


       II.     DISCUSSION

       Under the Case Management Order, the deadline for motions for joinder of additional

parties or amendment of pleadings was January 30, 2020. Plaintiff’s motion was filed prior to this

deadline. Thus, the liberal standard of Federal Rule of Civil Procedure 15(a)(2) governs this

motion, rather than the more demanding “good cause” standard of Rule 16(b) that applies to

motions for leave to amend made after the relevant deadline set in a scheduling order. See Sherman

v. Winco Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). Under Rule 15(a)(2), “a party may

amend its pleading only with the opposing party’s written consent or the court’s leave,” and “[t]he

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).“Under the liberal

amendment policy of Federal Rule of Civil Procedure 15(a), a district court’s denial of leave to

amend pleadings is appropriate only in those limited circumstances in which undue delay, bad

faith on the part of the moving party, futility of the amendment, or unfair prejudice to the non-

moving party can be demonstrated.” Roberson v. Hayti Police Dep’t., 241 F.3d 992, 995 (8th Cir.

2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       The Court finds that justice requires permitting Plaintiff leave to amend his complaint.

In the proposed First Amended Complaint, Plaintiff brought excessive force claims against several

of the SLMPD officers involved in his March 2017 arrest, and his new claim against the John Doe

defendant is also an excessive force claim against another SLMPD officer who allegedly used

excessive force against him during the same arrest. According to Federal Rule of Civil Procedure

20(a)(2):

       Persons … may be joined in one action as defendants if: (A) any right to relief is
       asserted against them jointly, severally, or in the alternative with respect to or
       arising out of the same transaction, occurrence, or series of transactions or
       occurrences; and (B) any question of law or fact common to all defendants will
       arise in the action.

Fed. R. Civ. P. 20(a). Plaintiff’s new claim against the John Doe defendant clearly “arises out of

                                               −4−
 Case: 4:19-cv-00470-SPM Doc. #: 31 Filed: 04/21/20 Page: 5 of 5 PageID #: 257


the same transaction, occurrence, or series of transactions or occurrences” for purposes of Rule

20(a)(2), and it also clearly implicates questions of law or fact common to all defendants.

Additionally, the Court finds no undue delay, bad faith, dilatory motive, repeated failure to cure

deficiencies, futility, or undue prejudice to Defendants that would justify denying leave to amend.

The Court also notes that Defendants have not filed any objection to the motion for leave to amend.

       The Court notes that once Plaintiff determines the identity of this John Doe defendant,

Plaintiff will need to seek further leave to amend the complaint to name that individual as a

defendant.

       III.    CONCLUSION

       For all of the reasons above, the Court finds that Plaintiff should be granted leave to file an

amended complaint.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint

(Doc. 28) is GRANTED.



                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of April, 2020.




                                               −5−
